Case 2:19-cv-00193-HSO-MTP Document 192 Filed 03/22/21 Page 1 of 10

er 4 Memorandum of facts in the form of support of a:

Petition to set aside Clerk’s Default, and to correct the record

Ca. 2:19 cv 0193

 

SITCOMM, etal
V.

[PjJennyMac, etal

 

An Affidavit by Co-counter Plaintiff's En banc

[P]ennyMac it would appear by the record has received a copy of the
response via the certificate of service associated with the response, signed
by each one of the CO-COUNTER PLAINTIFF'S, and has entered a
misrepresentative petition via affidavit to have the Clerk of Court move
with the entry of a Default against the CO-COUNTER PLAINTIFF'S so as
to benefit from the falsity. (The reason for the statement reference the
CO-COUNTER PLAINTIFF’S is that the counter plaintiffs placed in their
answer/response a counterclaim and challenge to the court’s jurisdiction,
and by doing so, kindly, respecting the sanctity of the institution known as
the COURT, as they believe they had, places them in the proper position
as, the CO-COUNTER PLAINTIFF’S).

As to the meritorious defense, the Affidavit contains allegations of
facts, which, as proved by the record, would constitute a complete
defense. Westinghouse Elevator Co., A Div. of Westinghouse Elec. Corp. V.
DFS Constr. Co., 438 So. 2d 125, 126-27 (Fla. 2d DCA 1983).

As to the due diligence prong, the Respondent/Defendant have moved
timely with the motion to vacate/set aside the default prior this date. A
delay in the filing of the Affidavits, as has been the case at present at
Case 2:19-cv-00193-HSO-MTP Document 192 Filed 03/22/21 Page 2 of 10

every turn, may require the Respondent/Defendant to prove an excusable
neglect on the actual delay to avert a denial of the relief, this should not be
the case at present. In the present matter as soon as one was properly
notified they informed the court of their objections, challenged the courts
failure to note the postage pre-paid label and the signatures associated
with the filing of response, answer, counter-claim, and challenges,
although proper communication was hampered we notified the court of
issues, only to be ignored.

The due diligence element is typically determined by examining the
particular facts of each case. Conidaris v. Credit Alliance Corp., 558 So. 2d
523, 524 (Fla. 5th DCA 1990). In considering a petition to set aside a
default, courts must evaluate the extent of and the reasons for the

delay. Cinkat Transp., Inc. v. Maryland Cas. Co., 596 So. 2d 746, 747 (Fla.
3d DCA 1992). If the delay is not unreasonable under the
circumstances, then the default should be vacated. Jd. “A litigant
who timely moves to set aside a default, asserting a credible

explanation of human error, is entitled to be heard on the

merits.” Lindel! Motors, Inc. v. Morgan, 727 So. 2d 1112, 1113 (Fla. 2d
DCA 1999). We requested a hearing and were denied by way of having our
group/En Banc filing stricken, of which we continue our objections.

Consequently, there is a strong presumption to allow the Respondent/
Defendant relief from a default. In fact, there is a “principle of
liberality in setting aside defaults so that lawsuits may be decided
on their merits.” Linde// Motors, 727 So. 2d at 1113. Bland, 454 So. 2d at
763 (internal citations omitted).

Thus, the motion to vacate/set aside contains allegations of excusable
neglect, meritorious defense and due diligence, the court in the interest of
justice must grant the request via affidavit. It would only be in the absence
of all three of these elements that the request via affidavit may be ignored.
It should be further noted that to not grant is an abuse of discretion as
discretion is abused when “the judicial action is arbitrary, fanciful, or
unreasonable, which is another way of saying that discretion is abused only
where no reasonable man would take the view adopted by the trial court.
If reasonable men could differ as to the propriety of the action taken by
Case 2:19-cv-00193-HSO-MTP Document 192 Filed 03/22/21 Page 3 of 10

the trial court, then it cannot be said that the trial court abused its
discretion.” Canakaris v. Canakaris, 382, So. 2d 1197, 1203 (Fla. 1980)
(internal citations omitted).

Because a default judgment has not yet been entered, [“Eeon’s” Group filed]
request via affidavit should be construed as a request via affidavit to vacate
entry of default under Federal Rule of Civil Procedure 55(c).1 Rule 55(c) provides
that relief from the entry of a default may be granted for “good cause” shown the
court may set aside an entry of default. . .”). Although Rule 55(c) does not define
“good cause,” the district courts must consider principally “(1) whether the
default was willful; (2) whether setting aside the default would prejudice the
adversary; and (3) whether a meritorious defense is presented.” Enron Oil Corp.
v. Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993).

Construing [“Eeon’s” group filed] pro se request via affidavit liberally, as the
Court must, [e.g., Weixel v. Board of Education of New York, 287 F.3d 138, 146
(2d Cir. 2002)], acknowledge that the default was not willful because [Eeon} was
not properly served due to his incarceration, and therefore entry of default
should be set aside.*®

I. Facts and evidence

There was no proper service, upon Eeon formally known as Brett Jones, at either
his address of record and/or at the so-called institution. Please, We invite anyone
associated with this matter to provide proof of service, however, Eeon waived
service in Our response that was received by the court within a the applicable
time frame, whereby [W]e documented that service had not been perfected, and
as such [W]e must as a matter of course, and as a matter of right under the bill of
rights, challenge the alleged service of process.

II. Local Mail-Dropbox rule:

Mailbox Rule an Overview

The mailbox rule (also called the posting rule, such is significant as the US
government guarantees the delivery of the mails), which is the default rule
under contract law for determining the time at which an offer is accepted, states
Case 2:19-cv-00193-HSO-MTP Document 192 Filed 03/22/21 Page 4 of 10

that an offer is considered accepted at the time that the acceptance is
communicated (whether by mail, e-mail, etc).

e Parties can alter their contract to not use the mailbox rule and determine
between themselves at what time an offer will be considered accepted. The
rule originated in the British case of Adams v. Lindsell (1818) B & Ald 681,
when the Court adopted the doctrine and applied it to bilateral contracts.

As with most of contract law, the mailbox rule varies from state to state.
Restatements Language

Restatement (Second) of Contracts § 63 (1981) echoes the opinion of many
states, distinguishing between an option contract and a bilateral contract. The
Restatement reads: "Unless the offer provides otherwise, (a) an acceptance made
in a manner and by a medium invited by an offer is operative and completes the
manifestation of mutual assent as soon as put out of the offeree's possession,
without regard to whether it ever reaches the offeror; but (b) an acceptance
under an option contract is not operative until received by the offeror."

In other words, under jurisdictions which have adopted the Restatement rule, the
mailbox rule doctrine applies to contracts.

California Rule

California, in the minority of states, applies the mailbox rule to option contracts as
well. In Palo Alto v. BBTC Co., 11 Cal.3d 494 (1974), the Court held, "In California .
. the "effective upon posting" rule has received legislative sanction and is the
declared policy of this state ... As previously explained, when the notice of
exercise of the option is viewed as an acceptance of an irrevocable offer, such
notice is clearly covered by section 1583."

Federal Mailbox Rule

Most are aware of the common-law “mailbox rule,” which provides
that proof of proper mailing creates a rebuttable presumption that the
document was physically delivered to the addressee.

MORALES-RIVERA v. U.S
Case 2:19-cv-00193-HSO-MTP Document 192 Filed 03/22/21 Page 5 of 10

i

COURT: UNITED STATES COURT OF APPEALS, FIRST CIRCUIT. DATE: 25 AUG, 1999
CITED BY: 85 CORAM: 3

.... Per Curiam. We are presented with the issue of whether the prisoner mailbox
rule applies to the filing of ..., the motion was timely filed under the prisoner
mailbox rule because he placed it "first-class postage prepaid in the institution's
internal mail system before the last day of filing .... State of New Hampshire, 56
F.3d 334, 340 n. 16 (1st Cir. 1995).

2

COURT: SUPERIOR COURT OF PENNSYLVANIA. DATE: 8 SEP, 1998 CITED BY: 54
CORAM: 1

.... BECK, Judge: In this appeal we hold that "prisoner ...Conviction Relief Act, 42
Pa. C.S.A. § 9541-9546 (PCRA). The prisoner mailbox rule provides that the date
of delivery of the PCRA petition by the defendant to the proper prison authority
or to a prison...Pa. 58, 700 A.2d 423 (1997), which held that the "prisoner
mailbox rule" applied to pro se direct appeals from criminal convictions.

STATE v. GORACKE

3

COURT: COURT OF APPEALS OF ARIZONA. DATE: 24 MAY, 2005 CITED BY: 19
..three days after the deadline. The issue before us is whether the prisoner
mailbox rule that applies in other specified post-trial settings applies here. We
hold that it does...timely pursuant to the prisoner mailbox rule. The prisoner
mailbox rule, as applied to appeals, is "that a pro se prisoner is deemed to have
filed his notice of appeal at the time ..., 245, 908 P.2d 56, 59 (App. 1995). Kittrell
v. Watson

4

COURT: FOURTH COURT OF APPEALS SAN ANTONIO, TEXAS DATE: 12 SEP, 2016
CITED BY: 0 CORAM: 1

..that appellant's notice of appeal was timely filed under the prisoner mailbox
rule. On September 7, 2016, appellant's court-appointed counsel filed an
amended response. The amended response states that...appellant was unable to
provide an affidavit in support of her assertion of the prisoner mailbox rule
because appellant was transferred to the Texas Department of Corrections...
Nothing in the record before us supports the application of the prisoner mailbox
rule in this case. The clerk's record does not contain a post-marked envelope
showing that the notice of appeal was received...
Case 2:19-cv-00193-HSO-MTP Document 192 Filed 03/22/21 Page 6 of 10

Printed

Thursday, November 26, 2020 11:56 AM; this item is placed here to document
that the regular course of mail has the mail timely delivered although in this
specific instance a holiday [thanksgiving] intervened], the first tracking label is
from a month after this item mailed during holiday season and arrived 3 Business
Days later. It is believed that the USPS delivered this Item Timely however, due to
the Clerk and Court officers being named as Co-Conspirators in the counter-
claim/cross-complaint that the Clerk purposely held Item and intentionally filed
late the October 26, 2020 communication:

Tracking: 9405511699000120601135 Create Return Label Email Tracking Info

Addresses

Shipped To: Brett Jones CDCR#BJ5840
California Institution for Men, Box 3100 Facility A, Chino, CA 91708, Shipped
From: 48022 Return To: S. Goulette, Judge P, P.O. Box 173, Emmett, MI 48022

Services $7.55 Amount Paid $7.55

Carrier:

USPS Service: Priority Mail ® $7.55 Packaging: Flat Rate Envelope Insurance: None
Tracking: USPS Tracking Weight: 2 Ibs. 5 oz. Payment Type: Prepaid Quoted
Amount $7.55

Reference

Cost Code:

=

User: Innholdings Printed On: Monday, October 26, 2020 4:24 PM, 91708

Shipping label, SCAN Form ID: 9475011201080385380276
Mailed and proof of delivery, yet over 30-days, and one mailed Nov. 26 arrived
7 days later due to Tks Giv Hollday as noted above.

Tracking: 9405511699000349554076
Create Return Label, Email Tracking Info
Case 2:19-cv-00193-HSO-MTP Document 192 Filed 03/22/21 Page 7 of 10

Addresses

Shipped To: U.S.D.C., 701 N Main Street, Hattiesburg, MS 39401-3446

Shipped From: 91708

Return To: Brett Jones CDCR BJ5840, California Institution for Men, PO Box 3100,
Chino, CA 91708

Services $7.55 Amount Paid $7.55 _—_ Carrier: USPS Service: Priority Mail ® $7.55
Packaging: Flat Rate Envelope Insurance: None Tracking: USPS
Tracking Weight: 2 Ibs. 00z. Payment Type: Prepaid Quoted Amount $7.55

Reference Cost Code:

User:

Innholdings

Printed On: Shipping label SCAN Form ID:
9475011201080391144367

  

stamps MAIL ORDERS CONTACTS [BMIeuceii@eal REPORTS SUPPLIES~ HELP
® Refund Schedule Pickup ~ Create SCAN Form ~ Create ReturnLabel Cost Codes ~ ® @® @& *
Date Printed © 7? Date Printe.. Amount P... Adj. Amount QuotedA... Payment... Shipment Status ~ ny) U.S.D.C. @ =
J 1 a | tures 2ucu P1.0uU PI.0U rrepaiu Prine
© 10/23/2020 $7.55 $7.55 Prepaid Delivered Printed
© 10/23/2020 $2.20 $2.20 Prepaid Printed Monday, October 26, 2020 4:24 PM
© 10/23/2020 $2.20 $2.20 Prepaid Printed A708
lini
Tracking: 9405511699000349554076
© 10/23/2020 $7.55 $7.55 Prepaid Printed e 055 :
ebm emits] ap iy
ea ae OO 10/23/2020 $7.55 $7.55 Prepaid Printed E) Create Return Label Email Tracking Info
Poe 7
: © 10/26/2020 $9.16 $9.16 Prepaid Delivered
eee artes Q Addresses
10/26/2020 $7.55 $7.55 Prepaid Printed
5 - ® Services $7.55 ~
OO 10/28/2020 $7.55, $7.55 Prepaid Delivered
Custom Date Range
OO 10/28/2020 $8.15 $8.15 Prepaid Printed Amount Paid vecheseeceriesisasecii $755 ~
PF anmanana earr eorr Rennie mate nena Carrier: USPS
< Page 20f2 Per Page: [ 500 w | Service: Priority Mail ® wc $7.55

Wl. The clerk's ‘record does contain a post-marked
envelope...’

The very fact that a review of the record shows that the clerk has filed a copy of
the envelope with the postmarked of October 26, 2020. The fact that the
postmarked of the envelope is prior to the entry of default by the clerk is enough
Case 2:19-cv-00193-HSO-MTP Document 192 Filed 03/22/21 Page 8 of 10

to demonstrate error, as no reasonable person could have concluded that one
had failed to prosecute, participate, and or respond in a timely fashion, as the
mail box rule is universal.

We further document that the court has continued to note on the record that the
co-counter plaintiffs have made several filings on the record [many of which
were pertinent, each of which the court has stricken with reference to Brett
Jones solely, which effected each of the counter-co-plaintiff’s. Since we have
authorized the filing of those documents, the court under the premise [for which
request was made] had no jurisdiction to strike our documents under the guise
that we had failed to respond], when the evidence is clear that each of us have
responded in a timely fashion. With reference to Brett “Eeon” Jones, his response
was proffered under the same conditions as each of us, and since the court has
recognized our standing in the matter the court lacks jurisdiction under the equal
protection clause of the Bill of Rights to exclude him from participating in the
matter that involves his interest, it would appear as a matter of and by the record.

The right to a fair trial extends to pretrial procedures, does it not? So the specific
issues as to, the court falsely claiming that we do not have the right to authorize
someone to file petitions on our behalf without your approval, a baseless
position, it would appear, unless this is contrary to the written and publicized
rules of the court in line with the LAW. Process servers file on a routine basis
documents and or motions on behalf of clients, so if they and others have such a
right to do such, do we not have the same right of practice or has the courts
officers created some sort of special unwritten rule in this particular instance?

We place on the record our rebuttals of how officers of the court along with
unscrupulous attorneys, the USPS have come together to deny access, none of
them empowered by any law of record to do such to our reliance and or injury.
The clerk has served a second copy of our counter claim (upon the respondents,
mailing via the courts electronic mail system) documenting bias and the attempt
at bar. Of how the respondents had a duty as well as a responsibility, to respond
and not claim that we did not respond, and to do so on an affidavit amounts to
perjury, it would appear.

The aforementioned information based on firsthand information, witnessed by
and before the true God the original notary, Jehovah as such so help us God. We
Case 2:19-cv-00193-HSO-MTP Document 192 Filed 03/22/21 Page 9 of 10

also document on the record by facts, proves, and evidences bringing to the
court’s attention as is “judicial knowledge”, that the court is to so construed each
of the prior filed presentment’s by these non-lawyered individuals [as is protected
by the Bill of Rights of the Constitution for the United States] contextually, and
placed before the court each of the stricken the presentment so as to have each
revived and considered as of the date of original filing as is proper, just and
required by law and the full interest of justice. This is presented on this March 13,
2021 as such under penalty of divine retribution if substantially otherwise so help
us God.” """""

S:/ SITCOMM ARBITRATION ASSOCIATION
S:/ Mark Moffett

S:/ Kirk Gibbs

S:/ Rance Magee

S:/ Sandra Goulette

S:/ Ronnie Kahapea

S:/ Mark Johnson

S:/ Eeon

S:/ Brett “Eeon” Jones

At next is a copy of the certificate of service attached to counter-claim which
documents the timely filing as attested!

Attachment... “A”

The aforementioned is wholly accurate and presented on this the 30" day of

September, as witnessed by and before GOD, as attested, so help us GOD.

/s/ Brett “Eeon” Jones
/s/ Mark Moffett
/s/ Kirk Gibbs

/s/ Rance Magee
Case 2:19-cv-00193-HSO-MTP Document 192 Filed 03/22/21 Page 10 of 10

/s/ Sandra Goulette
/s/ Mark Johnson

/s/ Ronnie Kahapea

CERTIFICATE OF SERVICE

I, certify that the aforementioned was sent to the following recipients via United
States Postal Service.

United States District Court
Southern District of Mississippi
Eastern Division

701 Main Street

Hattiesburg, Mississippi 39401

Upshaw, Williams, Biggers & Beckham, LLP
309 Fulton Street, P.O. Drawer 8230
Greenwood, Mississippi 38935-8230

Blank Rome, LLP
2029 Century Park East, 6" Floor
Los Angeles, California 90067

Supportive Case cites:

3 FED. R. CIV. P. 55(c) (“For good cause shown the court may set aside an entry of default. . .”). The
standard for setting aside an entry of default pursuant to Rule 55(c) is “lenient” and less rigorous than
the standard for setting aside a default judgment pursuant to Rule 60(b). American Airlines Ins. Co., Ltd.
v. Eagle Ins. Co., 92 F.3d 57, 59 (2d Cir. 1996); Meehan v. Snow, 652 F.2d 274, 277 (2d Cir. 1981)
(describing the Rule 55(c) standard as “lenient’).

12. F g., Orange Theatre Corp. v. Rayherstz Amusement Corp., 130 F.2d 185, 187 (3d Cir. 1942); Boyer v.
Wisconsin, 55 F.R.D. 90, 91 (E.D. Wis. 1972); SEC v. Vogel, 49 F.R.D. 297, 298 (S.D.N.Y. 1969); Canup v.
Mississippi Valley Barge LineCo., 31 F.R.D. 282, 282 (W.D. Pa. 1962). Rule 12(a) provides in part that "'[a]
defendant shall serve his answer within 20 days after the service of the summons and complaint upon
him, except when service is made under Rule 4(e) and a different time is prescribed in the order of court
under the statute of the United States or in the statute or rule of court of the state." Fed. R. Civ. P. 12(a).
